Citation Nr: 1739174	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-13 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI) prior to March 29, 2014, and a rating in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, which, in pertinent part, granted service connection for a TBI and assigned a noncompensable rating, effective October 5, 2010.  

The Veteran was scheduled for a Board hearing on December 17, 2013, which the Veteran subsequently cancelled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  

This matter was before the Board in February 2014, at which time it was remanded for additional evidentiary development, including obtaining VA treatment records and VA examination to assess the severity of the Veteran's TBI.  

In a rating decision dated in July 2014, the RO increased the disability rating for TBI to 40 percent, effective March 29, 2014, and a Supplemental Statement of the Case (SSOC) was issued in July 2014.  

In light of these actions, the Board finds that there has been substantial compliance with the previous remand directives for an initial increased rating for residuals of a TBI.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to a service connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In the present case, a VA examination dated in March 2014, indicates that the Veteran's residual conditions due to his TBI impact his ability to work.  Accordingly, the issue of entitlement to a TDIU is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 26, 2012, the Veteran's residuals of a TBI are shown to have a highest level of severity of "0" for the applicable 10 facets.  

2.  As of October 26, 2012, the symptoms of the Veteran's non-service connected depression disorder and service-connected TBI are indistinguishable and his TBI residuals are more appropriately rated under the General Rating Formula for Mental Disorders and have been manifested by occupational and social impairment with reduced reliability and productivity.  

3.  The Veteran's migraine headaches are residuals of his TBI are being compensated as they separately service connected.  


CONCLUSIONS OF LAW

1.  Prior to October 26, 2012, the criteria establishing an initial compensable evaluation for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8045 (2016).  

2.  As of October 26, 2012, the criteria for an initial rating of 50 percent for residuals of a TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9435 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The claim adjudicated herein stem from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

For the claim adjudicated herein, service treatment records and post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained.  

Moreover, VA examinations were performed in November 2010, April 2011, October 2012, and March 2014, and they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's TBI.    

As such, the Board will proceed to the merits of the TBI.


Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).   

Rating Criteria

Residuals of traumatic brain injury are evaluated under 38 C.F.R. § 4.124a, the schedule of ratings for neurological conditions and convulsive disorders, as organic disease of the central nervous system, specifically under Diagnostic Code 8045. Traumatic brain injury residuals are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

DC 8045 is complex and comprehensive and gives much instruction to the rater, as follows:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

The rater is to evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 
2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 
3 is the highest level of evaluation for any facet.  

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  
A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  
A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

The following notes apply to Diagnostic Code 8045.  See Notes (1)-(4), 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

As discussed herein, the Veteran's non-service connected depression and service connected TBI symptoms are indistinguishable and the Board has also considered whether any other diagnostic codes would be appropriate to evaluate the Veteran's TBI.  See 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board finds that as of October 26, 2012 the Veteran's service-connected TBI will receive a higher rating under 38 C.F.R. § 4.130, Diagnostic Code 9435.  

Under the General Rating Formula for Mental Disorders, in pertinent part, a 
50 percent disability rating will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.  

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Factual Background and Analysis

Prior to October 26, 2012

The Veteran has been assigned an initial noncompensable rating for his service connected TBI, effective October 5, 2010 through March 29, 2014.  

The Veteran's TBI stems from an in service trauma to his head.  Throughout the appeal period, the Veteran has asserted that his TBI produced headaches.  

The Veteran was afforded a VA examination in November 2010.  He complained of headaches but denied any history of dizziness or vertigo; seizures; balance and coordination problems; pain; autonomic dysfunction; numbness; paresthesias or other sensory changes; weakness or paralysis; mobility problems; ambulatory problems; sleep disturbance; fatigue; malaise; psychiatric symptoms; memory impairment; other cognitive symptoms; neurobehavioral change; bowel problems; bladder problems; erectile dysfunction; hearing loss and tinnitus; hypersensitivity to light and sound; vision problems; speech and swallowing difficulty; decreased sense of taste or smell; endocrine dysfunction; and cranial nerve dysfunction.  Physical examination revealed no autonomic nervous system impairment; gait abnormalities; imbalance or tremors; muscle atrophy or loss of muscle tone; spasticity or rigidity fasciculations; hearing problems; endocrine dysfunction; skin breakdown; vision problems; psychiatric manifestations; or other abnormalities.  Cognitive (MMSE was 30/30 (normal)) and neurological exams were normal.  He was gainfully employed as a painter and had the capacity to handle his financial affairs.  It was noted that his main residual from the trauma was a chin laceration with a resultant scar.

The Veteran's February and March 2011 treatment records reveal complaints of headaches and normal neurological exam.  MRI's [Magnetic Resonance Imaging] performed in January and March 2011 reveal diffuse areas of encephalomalacia consistent with an old trauma.  

The Veteran underwent a subsequent VA examination in April 2011.  He reported headaches, rare dizziness when he stands up, and ringing in his ears.  The examiner found that the Veteran suffered from headaches following his head trauma.  He had no complaints of impairment of memory attention, concentration or executive functions.  His judgment was normal, social interaction was routinely appropriate, and he was always oriented to person, time, place, and situation.  The Veteran's motor activity and visual special orientation was normal.  His subjective symptoms did not interfere with work instrumental activities or daily living or work, family, or other close relationships.  He exhibited one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  His consciousness was normal.  

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial compensable rating for TBI prior to October 26, 2012.  

In this regard, the Board has considered the 10 facets discussed above and in Diagnostic Code 8045.  The Veteran's disability has been manifested by, at highest, a "0" level of impairment prior to October 26, 2012.  The Board relies on the April 2011 examination which indicated that the Veteran had no complaints of impairment of memory, attention, concentration or executive function.  He had normal judgment and appropriate social interaction.  He was always oriented and had normal motor activity and visual space orientation.  He was gainfully employed and did not have subjective symptoms that interfered with work; instrumental activities of daily living; or work, family, or other close relationships.  His neurological symptoms did not interfere with work or social interactions.  He was able to communicate and exhibited normal consciousness.  

In finding against the next higher 10 percent rating, the Board notes that the record does not support a finding of impairment at a level of 1, 2, 3, or total impairment in any of the 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" as to warrant a higher disability rating at any time throughout the duration of the appeal.  In this regard, the evidence does not show memory, attention, concentration, or executive function complaints; judgment that is mildly impaired; social interaction that is frequently inappropriate, or occasional disorientation in two of the four aspects.  There is no indication of motor activity that is mildly decreased or with moderate slowing due to apraxia. Further, spatial orientation and consciousness were normal throughout the rating period on appeal and the Veteran was able to communicate by and comprehend written and spoken language. Thus, the Board finds that the competent medical evidence, when consider against all relevant evidence, weighs against a finding that the Veteran's level of impairment was severe enough to warrant an impairment of level of 1 or higher.

The Board observes that the April 2011 examiner attributed headaches to the Veteran's TBI.  Diagnostic Code 8045 provides that VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Here, headaches have been diagnosed and attributed to the Veteran's TBI.  However, service connection for headaches has been awarded separately (a 30 percent rating from October 5, 2010) and the Board finds that the Veteran does not exhibit symptoms that more nearly approximate a rating in excess of what has already been contemplated and compensated by his current rating for tension headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Likewise, the Board finds that there are no other subjective or physical residuals related to the Veteran's TBI.   The record reflects that service connection has been award (a 10 percent rating from October 5, 2010) for the Veteran's ringing in his ears, or tinnitus.  The Board acknowledges that the Veteran complained of dizziness when he stood up during the April 2011 examination.  However, there has been no finding that this dizziness is related to his TBI and the Board observes this is an isolated report, which diminishes its weight.  

Accordingly, a TBI facet severity of "0" is the highest level assigned prior to October 26, 2012, and therefore a compensable evaluation cannot be awarded for the Veteran's residuals of his TBI, based on the totality of the evidence in this case.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


As of October 26, 2012

A mental VA examination was performed in October 2012, at which time the Veteran was diagnosed with depression disorder.  The examiner was unable to differentiate or distinguish between the symptoms of depression and TBI.  In this regard, the examiner explained that although depression and anger predated the Veteran's TBI, there could be residuals that represent subtle personality changes given the severity of the TBI.  Symptoms related to his diagnosis were depressed mood, anxiety, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control such as unprovoked irritability.  The examiner assessed the Veteran with occupational and social impairment with reduced reliability and productivity.  The examiner was unable to differentiate what portion of occupational and social impairment was caused by the TBI versus depression.  

The Veteran underwent a TBI examination in March 2014.  The examiner concurred with the October 2012 examiner's conclusion that depression and anger predated the Veteran's TBI but there could be residuals that represent subtle personality changes given the head injury severity.  The Veteran complained of significant memory loss.  Upon examination, the examiner found a complaint of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran stated he had made bad judgment with regard to his upbringing of his grandson.  Upon examination, the examiner found mild impaired judgment.  The Veteran reported that he may occasionally talk inappropriately and may be verbally aggressive during social interactions.  Upon examination, the examiner found the Veteran's social interactions were occasionally inappropriate.  The Veteran reported that he occasionally loses track of time and the day of week.  Upon examination, the examiner concluded that he was occasionally disorientated to one of the four aspects of orientation.  

The Veteran's motor activity was normal.  His visual spacial orientation was mildly impaired given that he occasionally gets lost in unfamiliar surroundings.  The Veteran's subjective symptoms of headaches did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The Veteran had one more neurobehavioral effects that frequently interfered with his workplace interaction, social interaction, or both but did not preclude them, based on his significant problems with irritability, short temper, and verbal aggression.  In a work setting, these neurobehavioral effects frequently interfered with his work.  He was able to communicate and his consciousness was normal.   

Applying the criteria set forth above to the facts of this case, the Veteran would only be afforded a 40 percent rating under Diagnostic Code 8045 based on the level of the highest facet, a severity of "2" for neurobehavioral effects.  As noted by the October 2012 examiner and concurred with by the March 2014 examiner, the Veteran's non-service connected depression and service connected symptoms are not distinguishable.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 at Note 1.  

Accordingly, the Board has also considered whether any other diagnostic codes would be appropriate to evaluate the Veteran's TBI and finds that a higher rating is warranted under 38 C.F.R. § 4.130, Diagnostic Code 9435 (unspecified depressive disorder).  

Based on the evidence record, and the October 2012 mental health examination, the Board finds that a 50 percent rating under Diagnostic Code 9435 is warranted.  In this regard, the examiner concluded that the Veteran's symptoms of depression and TBI were indistinguishable and he was found to have occupational and social impairment with reduced reliability and productivity.  He had symptoms of depressed mood, anxiety, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control such as unprovoked irritability.  Accordingly, such symptoms have resulted in a level of impairment more nearly contemplated by the 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.  

In finding against a 70 percent rating, the evidence throughout this stage of the appeal weighs against a finding of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  For example, the October 2012 VA examination report reflects social impairment as the Veteran was getting into fights getting arrested, he had a few friends, but difficulty difficulty getting along with others and interpersonal reactivity.  As the Veteran had a few friends, the Board finds such evidence show that he had difficulty with social relationship, but not an inability to have them.  He did have a tendency to get into fights, but his occupational history, as noted above and to include noting a "good" performance review to the 2012 VA examiner.  This examination report also reflects occupational impairment was evident in co-worker conflict periods of unemployment, and tardiness.  The evidence also weighs against a showing that the Veteran experiences obsessive rituals, hallucinations, or delusions.  Moreover, there is no evidence of neglect of personal appearance and hygiene, impaired thought and judgment, speech intermittently illogical, obscure or irrelevant.  Additionally, the Board notes that the 2014 VA examination report reflect that the Veteran had mild impairment of visual spatial orientation as he occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, but he was able to use assistive devices such as a global positioning system.

As such, the Board finds that a rating of 50 percent for the Veteran's residuals of TBI is warranted as of October 26, 2014, pursuant to Diagnostic Code 9435.  


ORDER

Prior to October 26, 2012, an initial compensable evaluation for residuals of TBI is denied.  

As of October 26, 2012, an initial disability rating of 50 percent for residuals of TBI is granted.  



REMAND

Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

It is unclear if the Veteran is currently employed.  However, the March 2014 examiner concluded that the Veteran's TBI residuals impacted his ability to work.  A review of the record shows that the Veteran has not been provided the specific notice required in response to a claim for a TDIU, to include a VA Form 21-8940, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required before the Board decides the TDIU issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.  

2.  Thereafter, adjudicate the claim of entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


